DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto (4,973,079).
Tsukamoto discloses suspension system comprising a suspension 26 that is inserted between a vehicle body 10 and each of wheels and that is capable of extending and contracting by means of pressure of working fluid; a control unit 22 that controls the working fluid; an electric power supplier that supplies electric power to the control unit; and a power saver that stops flow of the working fluid when abnormality occurs in the electric power supplier, wherein when a vehicle has a predetermined vehicle height, the power saver stops the flow of the working fluid, and when the vehicle has a vehicle height other than the predetermined vehicle height, the power saver allows the working fluid to flow until the vehicle height reaches the predetermined vehicle height, and then stops the flow of the working fluid, (see col. 10, lines 3-39 and col. 16, lines 57-61). The vehicle is leveled, the power saver stops the flow of the working fluid, and when the vehicle is not leveled, the power saver allows the vehicle to be leveled and then stops the flow of the working fluid.  The suspension system further comprises a tank 16a that supplies the working fluid to the suspension, and a valve 72 that opens and closes a path between the tank and the suspension, wherein the valve closes the path when the electric power stops.  The suspension system further comprises a vehicle height adjustment device that adjusts the vehicle height at a position of each of the wheels in the vehicle body; and a vehicle height controller that controls vehicle height adjustment by the vehicle height adjustment device, wherein the predetermined vehicle height is a range with a predetermined width in an up-down direction, and when the vehicle height is outside the range at occurrence of abnormality in the electric power supplier, the vehicle height controller adjusts the vehicle height to a boundary of the range.  The abnormality occurring in the electric power supplier is fixed, the vehicle height controller adjusts the vehicle height such that the vehicle height returns to a target vehicle height before occurrence of the abnormality, (see col. 10, lines 3-39 and col. 16, lines 57-61).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616